Exhibit 10.5 RESTRICTED STOCK UNIT AGREEMENT ART’S-WAY MANUFACTURING CO., INC. 2 THIS AGREEMENT, made effective as of this day of , 20, by and between Art’s-Way Manufacturing Co., Inc., a Delaware corporation (the “ Company”), and (“Participant”). W I T N E S S E T H: WHEREAS, Participant on the date hereof is an Employee, Director of, or Consultant to the Company or one of its Subsidiaries; and WHEREAS, the Company wishes to grant a restricted stock unit award to Participant for shares of the Company’s Common Stock pursuant to the Company’s 2011 Equity Incentive Plan (the “Plan”); and WHEREAS, the Administrator of the Plan has authorized the grant of a restricted stock unit award to Participant; NOW, THEREFORE, in consideration of the premises and of the mutual covenants herein contained, the parties hereto agree as follows: 1.Grant of Restricted Stock Unit Award; Term.The Company hereby grants to Participant on the date set forth above a restricted stock unit award (the “Award”) for restricted stock units on the terms and conditions set forth herein.Each restricted stock unit shall entitle the Participant to receive either one share of the Company’s Common Stock or a cash payment in accordance with Paragraph 3 below. 2.Vesting of Restricted Stock Units. a.General. The restricted stock units subject to this Award shall vest according to the following schedule: Specified Date or Achievement
